                                           1   Jonah A. Grossbardt (State Bar No. 283584)
                                               SRIPLAW, P.A.
                                           2   1801 Century Park East
                                               Suite 1100
                                           3   Los Angeles, CA 90067
                                               323.364.6565 – Telephone
                                           4   561.404.4353 – Facsimile
                                               jonah.grossbardt@sriplaw.com
                                           5
                                               Joel B. Rothman (Admitted Pro Hac Vice)
                                           6   SCHNEIDER ROTHMAN INTELLECTUAL
                                               PROPERTY LAW GROUP, PLLC
                                           7   4651 North Federal Highway
                                               Boca Raton, FL 33431
                                           8   561.404.4350 - Telephone
                                               561.404.4353 – Facsimile
                                           9   joel.rothman@sriplaw.com

                                          10   Attorneys for Plaintiff
                                               ESTATE OF THELONIOUS MONK
                LOS ANGELES, CALIFORNIA




                                          11
SRIPLAW, P.A.




                                          12                         UNITED STATES DISTRICT COURT

                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                          13
                                                                             OAKLAND DIVISION
                                          14

                                          15   THELONIOUS SPHERE MONK, JR., as  )           Case No.: 4:17-cv-05015-HSG
                                               Administrator and on behalf of the
                                                                                )
                                          16   ESTATE OF THELONIOUS SPHERE      )
                                               MONK, Deceased,                  )           JOINT MOTION FOR EXTENSION
                                          17                                    )           OF TIME TO FILE JURY
                                                              Plaintiff,        )           INSTRUCTIONS
                                          18                                    )
                                                      vs.                       )
                                          19                                    )           Trial Date: December 3, 2018
                                               NORTH COAST BREWING CO., INC., a )
                                          20   California Corporation,          )
                                                                                )
                                          21                  Defendant.        )
                                                                                )
                                          22

                                          23          Plaintiff, THELONIOUS SPHERE MONK, JR., as Administrator of and on

                                          24   behalf of the ESTATE OF THELONIOUS SPHERE MONK, Deceased (the “Monk

                                                                                        Motion for Extension of Time to file Jury Instructions
                                                                                                                        4:17-cv-05015-HSG
                                                                                  PAGE NO 1 of 3
                                           1   Estate”) and Defendant NORTH COAST BREWING CO., INC. by and through their

                                           2   undersigned counsel, hereby move this Honorable Court for an extension of time of one

                                           3   day to file their Joint Proposed Jury Instructions, up to and including November 2, 2018,

                                           4   and as grounds therefore state as follows:

                                           5          The parties have been diligently working together on finalizing their Joint

                                           6   Proposed Jury Instructions; however, due to the extensive instructions and lack of

                                           7   conformity require additional time.

                                           8          The parties joint jury instructions were due on October 30, 2018 pursuant to the

                                           9   Court’s Order of January 26, 2018. The Court granted the parties’ Joint Motion to

                                          10   Extend Time to File Jury Instructions on October 31, 2018 and gave the parties until
                LOS ANGELES, CALIFORNIA




                                          11   November 1, 2018. The parties are still working on conforming the jury instructions and
SRIPLAW, P.A.




                                          12   need an additional day to file the jury instructions.

                                          13          The parties request an additional day, up to and including November 2, 2018 in

                                          14   which to file their Joint Proposed Jury Instructions.

                                          15          This request is not made for delay.

                                          16          This is the parties’ second request for extension of time.

                                          17          WHEREFORE, the parties pray this Honorable Court for an extension of time of

                                          18   one day to file their Joint Proposed Jury Instructions, up to and including November 2,

                                          19   2018, and for such other and further relief as to this Court deems just and proper.

                                          20   DATED: November 1, 2018                        /s/ Jonah A. Grossbardt
                                                                                              JONAH A. GROSSBARDT
                                          21                                                  SRIPLAW, P.A.
                                                                                              Attorneys for Plaintiff Estate of Thelonious
                                          22                                                  Monk

                                          23                                                  and
                                                                                              Joel B. Rothman (Admitted Pro Hac Vice)
                                          24

                                                                                            Motion for Extension of Time to file Jury Instructions
                                                                                                                            4:17-cv-05015-HSG
                                                                                      PAGE NO 2 of 3
                                           1                                                 SCHNEIDER ROTHMAN INTELLECTUAL
                                                                                             PROPERTY LAW GROUP, PLLC
                                           2

                                           3
                                                                                             /s/ Rebecca Harker Duttry
                                           4                                                 Rebecca Harker Duttry (Pro Hac Vice)
                                                                                             rduttry@mwe.com
                                           5                                                 Robert W. Zelnick (Pro Hac Vice)
                                                                                             rzelnick@mwe.com
                                           6                                                 McDERMOTT WILL & EMERY LLP
                                                                                             500 North Capitol Street, N.W.
                                           7                                                 Washington, D.C. 20001-1531
                                                                                             Telephone:    202-756-8000
                                           8                                                 Facsimile:    202-756-8087

                                           9                                                 Jodi L. Benassi (SBN: 309048)
                                                                                             jbenassi@mwe.com
                                          10                                                 MCDERMOTT WILL & EMERY LLP
                                                                                             275 Middlefield Road, Suite 100
                LOS ANGELES, CALIFORNIA




                                          11                                                 Menlo Park, CA 94025
SRIPLAW, P.A.




                                                                                             Tel: (650) 815-7400
                                          12                                                 Fax: (650) 469-7401

                                          13                                                 Attorneys for North Coast Brewing Co., Inc.

                                          14                               SIGNATURE ATTESTATION

                                          15          Pursuant to Civil Local Rule 5-1(i), I hereby attest that I have obtained the

                                          16   concurrence in the filing of this document from all the signatories for whom a signature is

                                          17   indicated by a “conformed” signature (/s/) within this e-filed document and I have on file

                                          18   records to support this concurrence for subsequent production for the Court if so ordered

                                          19   or for inspection upon request.

                                          20

                                          21   DATED: November 1, 2018                       /s/ Jonah A. Grossbardt
                                                                                             JONAH A. GROSSBARDT
                                          22

                                          23

                                          24

                                                                                           Motion for Extension of Time to file Jury Instructions
                                                                                                                           4:17-cv-05015-HSG
                                                                                     PAGE NO 3 of 3
 1

 2                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA
 3
                                      OAKLAND DIVISION
 4

 5   ESTATE OF THELONIOUS MONK,                    )   Case No.: 4:17-cv-05015-HSG
                                                   )
 6                    Plaintiff,                   )
                                                   )   [Proposed] ORDER EXTENDING
 7          vs.                                    )   THE TIME FOR THE PARTIES TO
                                                   )   FILE THEIR PROPOSED JURY
 8   NORTH COAST BREWING CO., INC.,                )   INSTRUCTIONS
                                                   )
 9                    Defendant.                   )
                                                   )
10                                                 )

11          The Court, having considered the parties’ Joint Motion to Extend time to file their

12   joint proposed jury instructions (“Motion”), and all other papers filed in thereof,

13   including arguments of counsel and all other matters presented to the Court, and finding

14   good cause, Grants the parties’ Joint Motion and the parties shall have 1 day until

15   November 2, 2018 to file their joint proposed jury instructions.

16
            IT IS SO ORDERED:
17
     DATED:       11/2/2018
18                                         HONORABLE HAYWOOD S. GILLIAM, JR.
                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

                                                                                4:17-cv-05015-HSG

     PAGE NO 1 of 1
